Title: From George Washington to John Pray, 14 July 1781
From: Washington, George
To: Pray, John


                  Sir
                     
                     Head Quarters near Dobb’s Ferry July 14 1781
                  
                  You are to have the Water guard supplied with three days provisions, & make preparations instantly to go down the River with all your Light Guard Boats this Evening.  You will take effectual care to proceed below in such a manner as to discover with certainty whether the Enemy have any Guard or other Boats, on the water advanced at any distance from their Shipping.
                  I mention in my confidence to you, that there will be a movement of our Troops this night, for the purpose of reconnoitring the Enemy (you will be pleased to keep this to yourself until the Troops have march’d)—In case there should be any movement of the Enemy you will immediately communicate the intelligence to the officer Commanding at Dobbs’ Ferry & to Col. Scammell, who will move on the North River Road, & take his position on Tippets hill in the morning.  Indeed I shall expect you will open a communication with the latter as soon as may be, whether any thing remarkable should happen, or not.  I am Sir &c.
                  
               